--------------------------------------------------------------------------------

 

Exhibit 10.9




(English Translation)

 

 

Exclusive Licensing Agreement

 

For the Cultivation Technology

of Cordyceps Militaris







--------------------------------------------------------------------------------

 

Licensor: Runjiao Wang

Address: No. 312, 7th Building, Huaxiang 4th residential district, Tiexi
district, Shenyang City, Liaoning Province, P.R. China.

Representative: Runjiao Wang (ID: 210106195106094013)




Licensee: Daqing Shuaiyi Biotech Co., Ltd.

Address: East side of Railway, Xinzhan Town, Zhaoyuan County, Heilongjiang
Province, P.R. China.

Representative: Weihan Zhang




Place of Signing: Harbin City, Heilongjiang Province, P.R. China.

Date: April 10th, 2006




Definition: Cultivation technology of Cordyceps Militaris means the technical
know-how for strains cultivation, cultivation techniques for any growth stage,
processing method, picking, drying and finished goods packing of Cordyceps
Militaris during the complete process.




Whereas, the Licensor Professor Runjiao Wang has cultivation technology of
Cordyceps Militaris, which was originally developed by the Licensor. The
technical know-how has successfully got through its test stages in June 2001. On
August 14th, 2001, Professor Wang has filed certain technologies to the State
Intellectual Property Office, and some of which have been issued the
Notification of Acceptance of the Application from the Patent Administration
Department.




Whereas, the Licensee Daqing Shuaiyi Biotech Co., Ltd., has a full understanding
of the technology, Licensee desires to purchase the right to use the above
mentioned technical know-how.




Whereas, the Licensor agrees to provide to the Licensee and the Licensee agrees
to acquire from the Licensor of the above mentioned right to use of the
technical know-how, the authorized representatives of both parties, through
friendly negotiations, have agreed to enter into the Agreement under the terms
and conditions as stipulated below:




Article 1. Terms of Use




As of the Effective Date, the Licensor hereby sells, assigns and transfers to
the Licensee all exclusive right, title and interest in and to the cultivation
technology of Cordyceps Militaris for ten years. The Licensee accepts such
transfer and assignment.




Article 2. Delivery of the Technical Documentation




1. The Licensor shall deliver to the Licensee all the Technical Documentation
related to the cultivation technology of Cordyceps Militaris.




2

--------------------------------------------------------------------------------

 

2. Professor Runjiao Wang agrees to serve as a chief technology officer to
assist the Licensee in the application of the technology.




Article 3. Time-limits, place and method of Delivery




1.

Time-limits




Within three (3) days after the effectiveness of this Agreement, Licensor should
deliver to the Licensee all the cultivation technology of Cordyceps Militaris
related documents.




2.

Place and Method.




Licensor should deliver all the cultivation technology of Cordyceps Militaris
related documents to the Licensee directly. The delivery shall be held at the
office of Daqing Shuaiyi Biotech Co., Ltd., East side of Railway, Xinzhan Town,
Zhaoyuan County, Heilongjiang Province, P.R. China.




3. Within one (1) week after Professor Runjiao Wang handed over the technique
documents, Daqing Shuaiyi Biotech Co., Ltd. should sign a Labor Agreement with
Professor Runjiao Wang for the employment of Professor Wang as the company’s
chief technology officer to assist the company in the application of the
technique.




Article 4. Application of the technique and method




Prior to the time of signing this Agreement, the technology has not been
utilized in any industrialized production. Within ten years after the
effectiveness of this Agreement, the Licensor cannot transfer the same right
under this Agreement to a third party and cannot conduct industrialized
production by himself.




Article 5. The scope of application of the patent




The Licensor has applied for patents for the technology. Upon the effectiveness
of this Agreement, the use of patent right, if granted, and the following
applied patent right (no matter who is the applicant) all belong to the
Licensee. After the expiration of this Agreement, the Licensee would have
priority over other purchaser of all the patents related to the technology.




Article 6. Purchase Price and Payment




Subject to the provisions of this Agreement, the purchase price for the
cultivation technology of Cordyceps Militaris shall be payable as set forth
below: based on the Patent Value Appraisal Report (No. [2006]11th ) issued by
the qualified agency, the company agrees to purchase a ten-year exclusive right
to use within China the technology in the cultivation and growing of Cordyceps
Militaris for RMB30,000,000, payable in cash over five years. 20% of the total
price (RMB 6,000,000) must be paid every year upon the effectiveness of this
Agreement. Licensee shall make the first payment to Licensor of RMB 6,000,000 at
the end of August 2008.

 

3

--------------------------------------------------------------------------------

 

Article 7. The Invalid of the Techniques




Upon the effectiveness of this Agreement, in the application of the secret
process and method, the Licensee must strictly comply with the technology in the
cultivation and growing of Cordyceps Militaris. In the event that the technology
is ineffective or cannot achieve the desired effects, the entire purchase price
should be refund back to the Licensee, the technology related documents are not
returnable.




Upon the effectiveness of this Agreement, in the application of the technology,
if the Licensee fails to strictly comply with the requirements in the
cultivation and results in the technology is ineffective or cannot achieve the
desired effects, the entire purchase price should not be refund back to
Licensee, and the technique related documents are not returnable.




Article 8. Appendix




The appendix attached to this Agreement is part of the Agreement and shall have
the same legal status of the Agreement. Appendix includes:




1. Current value of intangible assets (Cordyceps Militaris high-yield
cultivation techniques and new products processing technique) appraisal report;




2. All the patents.




Article 9. Taxes and Duties  




All the taxes and duties in connection with and in the execution of the
Agreement to be imposed by the Government of the PRC shall be paid by the
Licensor.




Article 10. Guarantees and Claims




1. If the Licensor fails to deliver the Technical documentation as requested,
Licensee shall be entitled to terminate the Agreement, in such case, both
parties shall not claim any damages.




2. After the Licensor delivers all the documents as requested to the Licensee
and assists the Company in the application of the techniques, if the Licensee
fails to pay the purchase price on time, the Licensor is entitled to a late fee.
The late fees of 0.005% of the sum payable shall be paid every expired day.

 

4

--------------------------------------------------------------------------------

 

Article 11. Settlement of Disputes




All disputes arising from the execution of this Agreement shall be settled by
both parties through friendly consultations. In case not settlement to the
disputes can be reached by both parties through friendly consolations, the
disputes shall be settled through arbitration.




Article 12. Miscellaneous




Other matters related to this Agreement shall be dealt with through negotiation.




Article 13




There are two copies of this Agreement with each party holding one and both have
the same legal effect.




The Licensor:

The Licensee:




By: _______________________

By: _______________________




April 10th, 2006

April 10th, 2006


5

--------------------------------------------------------------------------------